Exhibit 10.4
Form of Amended and Restated
Non-Qualified Stock Option Award Agreement
 
AMENDED AND RESTATED
ATRION CORPORATION
2006 EQUITY INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the "Agreement") is made and
entered into effective as of [DATE], by and between Atrion Corporation, a
Delaware corporation (the "Company"), and [NAME OF PARTICIPANT] (the
"Participant"), pursuant to the Amended and Restated Atrion Corporation 2006
Equity Incentive Plan, as amended and restated from time to time (the "Plan").
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Plan and subject to the execution of this Agreement,
the Committee has granted, and the Participant desires to receive, an Award.
 
NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:
 
AWARD OF OPTION. On the date specified on Exhibit A attached hereto (the "Date
of Grant") but subject to the execution of this Agreement, the Company granted
to the Participant an Award in the form of a Non-Qualified Stock Option (the
"Option") to purchase from the Company the number of shares of Common Stock (the
"Shares") set forth on said Exhibit A for the price per Share (the "Option
Price") set forth on said Exhibit A.
 
EFFECT OF PLAN. The Option is in all respects subject to, and shall be governed
and determined by, the provisions of the Plan (all of the terms of which are
incorporated herein by reference) and to any rules which might be adopted by the
Board or the Committee with respect to the Plan to the same extent and with the
same effect as if set forth fully herein. The Participant hereby acknowledges
that all decisions and determinations of the Committee shall be final and
binding on the Participant, his beneficiaries and any other person having or
claiming an interest in the Option.
 
VESTING AND EXERCISABILITY OF OPTION. The Option may be exercised and Shares may
be purchased by the Participant as the result of such exercise only during the
term or terms set forth on Exhibit A attached hereto; provided, however, that in
no event shall the total number of Shares purchased hereunder pursuant to the
exercise of the Option exceed the number set forth on Exhibit A attached hereto,
as the same may be adjusted in accordance with the Plan.
 
Limitations on Exercise of Option. The Option may not be exercised after its
expiration date.
 
 


 

 
 
No Vesting After Termination. Notwithstanding any other provision hereof, in no
event may the Option be exercised at any time after Termination of Employment
with respect to any number of Shares in excess of the number of Shares as to
which the Option was exercisable at the time of Termination of Employment.
 
METHOD OF EXERCISE. The Option shall be exercised by delivery to the Company at
its principal office of written notice of the Participant's intent to exercise
the Option with respect to the number of Shares then being purchased,
accompanied by payment in full to the Company of the amount of the Option Price
for the number of Shares then being purchased. The Option Price may be paid as
follows, as elected by the Participant:
 
in the manner set forth in Sections 5.2.4.1-5.2.4.4 of the Plan; or
 
through any combination of the consideration provided for in this Section 4 or
such other method approved by the Committee consistent with applicable law.
 
SURRENDER OF AGREEMENT ON EXERCISE. In case of any exercise of the Option, this
Agreement shall be surrendered to the Company. The Company shall thereupon cause
to be issued and delivered to the Participant (or, in the event of a cashless
exercise pursuant to Section 5.2.4.4, to the Participant's broker-dealer), as
soon as reasonably may be done in accordance with the terms of the Plan, a
certificate or certificates, representing the Shares so purchased and fully paid
for. In the event of a partial exercise of the Option, the Company shall endorse
on Exhibit B attached hereto the fact that the Option has been partially
exercised on such date, setting forth the number of Shares as to which the
Option has been exercised on such date and the number of Shares then remaining
subject to the Option, and return this Agreement to the Participant.
 
NO ASSIGNMENT. The Option is personal to the Participant and may not in any
manner or respect be assigned or transferred otherwise than by will or the laws
of descent and distribution, and is exercisable during the Participant's
lifetime only by the Participant; provided, however, that the Participant may
transfer the Option at any time or from time to time to any one or more of the
Participant’s “family members” as that term is defined in the General
Instructions to Form S-8 under the Securities Act of 1933. Any transferee shall
remain subject to all of the terms and conditions applicable to the Option prior
to such transfer.
 
AUTHORITY OF COMMITTEE. Notwithstanding any provision of the Plan or of this
Award Agreement to the contrary, the Committee, in its sole and exclusive
discretion, shall have the power at any time to (a) accelerate the vesting and
exercisability of the Option including, without limitation, acceleration to such
a date that would result in the Option becoming fully and immediately vested and
exercisable or (b) waive any restrictions of the Option.
 
TERMINATION. This Agreement shall terminate on the earliest of:
 
the date on which the Option is exercised with respect to all of the Shares then
subject to the Option;
 
the date on which the Option is forfeited; and
 
[NUMBER] years from the Date of Grant.
 
 
 
2

 
 
 
TAX WITHHOLDING.
 
Regardless of any action the Company or the Subsidiary employing the Participant
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other applicable taxes (“Tax Items”) in connection with
the Award, the Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by the Participant is and remains the
responsibility of the Participant. Further, if the Participant has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company or the Subsidiary employing the
Participant may be required to withhold or account for Tax Items in more than
one jurisdiction.
 
The Participant acknowledges and agrees that the Company and the Subsidiary
employing the Participant: (i) make no representations or undertakings regarding
the treatment of any Tax Items in connection with any aspect of the Award,
including, but not limited to, the award or vesting of the Option, the exercise
of the Option, the delivery of the Shares upon exercise or the subsequent sale
of Shares acquired upon exercise; and (ii) does not commit to structure the
terms of the Award or any aspect of the Award to reduce or eliminate the
Participant’s liability for Tax Items.
 
Prior to exercise of the Option, the Participant must pay or make adequate
arrangements satisfactory to the Company or the Subsidiary employing the
Participant to satisfy all withholding obligations for Tax Items of the Company
or the Subsidiary employing the Participant arising from exercise of the Option.
In this regard, in lieu of all or any part of a cash payment, the Participant
may elect to satisfy all or part of the withholding obligations for Tax Items by
(i) having the Company withhold a portion of the Shares issuable upon exercise
of the Option or (ii) delivering shares of Common Stock owned by the
Participant, duly endorsed for transfer, to the Company, in each case with a
Fair Market Value equal to the amount of the withholding obligations to be
satisfied in such manner. The Company or the Subsidiary employing the
Participant will remit the total amount paid or withheld for Tax Items to the
appropriate tax authorities.
 
SECTION 409A. This Agreement is intended to comply with Section 409A of the Code
and shall be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes and penalties under Section 409A of
the Code. Notwithstanding the foregoing, the Company makes no representation
that the payments and benefits provided hereunder comply with Section 409A of
the Code, and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
 
COUNTERPART EXECUTION. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.
 
NO RIGHT TO CONTINUED EMPLOYMENT. This Agreement shall not be deemed to confer
upon the Participant any right to continue the Participant's employment by the
Company or any Subsidiary employing the Participant, and the Company or any
Subsidiary employing the Participant may terminate such employment at any time
for any reason, subject to the provisions of any applicable employment
agreement.
 
 
 
3

 
 
 
MISCELLANEOUS.
 
The Participant's rights under this Agreement can be modified, suspended or
canceled only in accordance with the terms of the Plan. This Agreement may not
be changed orally, but may be changed only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought.
 
The invalidity or unenforceability of any provision hereof shall in no way
affect the validity of enforceability of any other provision of this Agreement.
 
This Agreement shall bind the parties, their respective heirs, executors,
administrators, successors and assigns. Nothing contained herein shall be
construed as an authorization or right of any party to assign their respective
rights or obligations hereunder and the Participant shall have no right to
assign this Agreement, and any such attempted assignment shall be ineffective.
This Agreement shall be binding upon the Company and its successors and assigns.
 
This Agreement shall be subject to the applicable provisions, definitions, terms
and conditions set forth in the Plan, all of which are incorporated by this
reference in this Agreement and the terms of the Plan shall govern in the event
of any inconsistency between the Plan and this Agreement.
 
Any notice required or permitted to be given to the Company hereunder shall be
in writing and addressed to the Secretary of the Company at the Company’s
principal office. Any notice required or permitted to be given to the
Participant shall be in writing and addressed to the Participant at the
Participant’s address as shown in the records of the Company. Either party may
designate another address in writing from time to time. Notices hereunder shall
be deemed to have been given when deposited in the United States mail, postage
prepaid and sent by certified or registered mail to the above addresses.
 
This Agreement shall be interpreted and construed according to and governed by
the laws of the State of Texas.
 
 
[Signatures appear on the following page.]
 
 
 
4

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed and delivered
this Agreement as of the day and year first written above.
 
 
 
 
ATRION CORPORATION
 
 
By:                                                                
Name:                                                           

Title:                                                              

 
 
 
 
                                                                       

PARTICIPANT
 




 


 
 
5

 
EXHIBIT A
 
TO
 
AWARD AGREEMENT
 
 
 
 
 
Participant:
 
Grant Date:
 
Option Price: $
 
 
 
Shares Subject to Option
 
Can Only Be
Exercised After
 
Must Be
Exercised By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
6

 
 
 
EXHIBIT B
 
TO
 
AWARD AGREEMENT
 
PARTIAL EXERCISE
 
 
 
 
 
 
 
 
 
 Date of
 
No. of Shares
 
No. of Shares
 
Signature of
Exercise
 
Purchased
Officer
 
Remaining
 
 
Endorsing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
7
